Citation Nr: 1632243	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  08-21 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for residuals of a gastrointestinal disorder.

4.  Entitlement to service connection for diabetes mellitus, type 2.

5.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Appellant served in the Army National Guard of Puerto Rico from November 1967 to December 1970.  During this time, he had periods of active duty for training (ACDUTRA) from November 16, 1967 to April 8, 1968; from June 16, 1968 to June 30, 1968; from July 13, 1969 to July 27, 1969; and from June 12, 1970 to June 27, 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  These matters were remanded by the Board in December 2009.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2009 remand instructed the AOJ to attempt to obtain "clinical" or inpatient records dated in June 1970 from the U.S. Naval Hospital Roosevelt Roads, Puerto Rico.  The remand explained that records of inpatient or "clinical" treatment in service are often sent to the National Personnel Records Center (NPRC) but kept in a separate file from the file containing other STRs.  Therefore, the remand specifically instructed that the AOJ use the appropriate request code to obtain inpatient "clinical" records as opposed to general medical records.  In compliance with this instruction, a January 2010 request for information requested clinical records from June 1970 under code C01.  The service treatment records (STRs) associated with the claims file were obtained under code M01.  Although the record does contain an October 2013 negative response to the AOJ's attempts to obtain the records from the Naval Medical Center, the record does not contain a response as to the NPRC request for inpatient clinical records.  In order to ensure compliance with the December 2009 remand, a response should be obtained from the NPRC as to the January 2010 request for clinical records.  Stegall v. West, 11 Vet. App. 268 (1998).  

An August 1973 note from private treatment provider Centro Clinico Munoz Rivera indicated that the Appellant was treated for peptic ulcer disease since February 1972.  An August 1973 note from Dr. W.R. indicated that he saw the Appellant, who had a clinical picture of migraines, on June 22, 1970, which is during the period of ACDUTRA at issue in this appeal.  An attempt should be made upon remand to obtain records from Dr. W.R. and Centro Clinico Munoz Rivera.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Additionally, as a November 1970 notation in the Appellant's STRs indicates he suffered from incapacitating headaches in the line of duty, it is appropriate to schedule the Appellant for a VA examination as to this disability.

The Appellant filed a July 2016 notice of disagreement (NOD) with the June 2016 rating decision as to entitlement to service connection for diabetes mellitus, type 2 and entitlement to service connection for a heart disability.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues.  Under these circumstances, the Board has no discretion and is obliged to remand the claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Appellant with a statement of the case (SOC) on the issues of entitlement to service connection for diabetes mellitus, type 2, and entitlement to service connection for a heart disability.  If the Appellant perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the issue or issues are certified for appellate consideration.  

2.  Obtain a response from the National Personnel Records Center (NPRC) as to the January 2010 Request for Information asking for clinical or inpatient records from June 1970 at the U.S. Naval Hospital Roosevelt Road, Puerto Rico.  The Board notes that records of inpatient or clinical records might be kept in a separate file from the STRs.  Therefore, a search should be conducted for any separately stored inpatient records.  If the requested records are unavailable or no longer exist, a negative reply to this effect is required from the NPRC.

3.  After obtaining any appropriate authorization, attempt to obtain treatment records from Dr. W.R. and Centro Clinico Munoz Rivera.  These providers were referenced in August 1972 private treatment provider notes.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

4.  After completing the above development, schedule the Appellant for a headaches examination with an appropriate VA clinician.  After reviewing the claims file and performing any appropriate tests, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Appellant has a headaches disability that was incurred during a period of ACDUTRA service.  The examiner is advised that the Appellant's periods of ACDUTRA are from November 16, 1967 to April 8, 1968; from June 16, 1968 to June 30, 1968; from July 13, 1969 to July 27, 1969; and from June 12, 1970 to June 27, 1970.  The Appellant has asserted that his headaches disability was incurred during the period from June 12, 1970 to June 27, 1970.

Any opinion given must be supported by a complete rationale based on his or her clinical experience, medical expertise, and established medical principles.  

5.  If and only if the Appellant's clinical or inpatient treatment records are obtained from the NPRC, the Appellant should also be scheduled for a VA examination as to an acquired psychiatric disorder and a gastrointestinal disorder.  After reviewing the claims file and performing any appropriate testing, the examiner should provider the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Appellant has an acquired psychiatric disability incurred during a period of ACDUTRA;

ii) Is it at least as likely as not (50 percent or greater probability) that the Appellant has a gastrointestinal disability incurred during a period of ACDUTRA.

The examiner is advised that the Appellant's periods of ACDUTRA are from November 16, 1967 to April 8, 1968; from June 16, 1968 to June 30, 1968; from July 13, 1969 to July 27, 1969; and from June 12, 1970 to June 27, 1970.  Any opinion offered must be supported by a complete rationale based on his or her clinical experience, medical expertise, and established medical principles.

6.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



